MEMORANDUM**
Astolfo Cota appeals summary judgment in favor of Cyprus Amax Minerals Company and Phelps Dodge Corporation (collectively, Phelps Dodge) on his claim under the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq. (ADA). We affirm.
Even assuming that Cota has a disability or is perceived as having one, there is no triable issue that he can perform the essential functions of a Maintenance Technician V, with or without reasonable accommodation. 42 U.S.C. § 12111(8). While Cota disputes Phelps Dodge’s description of the “essential functions” of the Tech V position, his argument rests entirely on the opinion of a vocational rehabilitation specialist whose testimony the district court properly excluded. See Broussard v. Univ. of Cal., at Berkeley, 192 F.3d 1252, 1258 (9th Cir.1999). He suggests that he could be accommodated by coworkers’ performing essential functions that he cannot, but this is neither a reasonable, nor a required, accommodation. Accordingly, Cota failed to make out a prima facie case under the ADA.
*540In any event, Phelps Dodge offered him a reasonable accommodation. See 42 U.S.C. § 12112(b)(5)(A). That Cota declined this position does not change the fact that he was accommodated in accordance with the ADA.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.